Citation Nr: 0602027	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the right ankle.

2.  Entitlement to an increased evaluation for the residuals 
of fracture of the right tibia and fibula, with degenerative 
changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION


The veteran served on active duty from June 1973 to May 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was before the Board, previously, in May 2004, when 
it was remanded for further development to include additional 
VA examination.  Unfortunately, for reasons described below, 
the Board must again remand this case.

The Board observes that the examiner who conducted the July 
2002 VA examination offered the opinion that the veteran 
exhibited a left ankle disability, described as involving 
pain and decreased range of motion which was directly related 
to the veteran's inservice injury and his prolonged 
embolization.  In addition, the February 2005 VA examination 
reveals findings of limitation of motion in all toes of the 
right foot, which the examiner opined were the result of 
prolonged immobilization of the veteran's right lower 
extremity in a cast.  Hence the issues of service connection 
for a left ankle disability, as secondary to the service-
connected residuals of fracture to the right tibia and 
fibula, and service connection for limitation of the right 
toes, also as secondary to the service-connected residuals of 
fracture to the right tibia and fibula, are referred to the 
RO for adjudication.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




REMAND

During the pendency of the veteran's appeal, the RO granted 
service connection or degenerative joint disease of the right 
knee with meniscal tear, and instability of the right knee, 
assigning separate, 10 percent evaluations for each, 
effective February 6, 2003.  The veteran has not appealed 
either the evaluations or the effective dates assigned.

However, in August 2005, the RO issued a separate rating 
decision denying service connection for degenerative changes 
in the right ankle joint.  The veteran's representative, in 
November 2005, submitted a notice of disagreement to this 
decision.  The RO has not had an opportunity to issue a 
statement of the case (SOC) addressing this issue.  Since a 
notice of disagreement has been submitted with respect to 
this issue, an SOC should be issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The issue of service connection for degenerative changes in 
the right ankle joint is inextricably intertwined with that 
of an increased evaluation for the residuals of fracture of 
the right tibia and fibula with degenerative changes as the 
residuals of fracture of the right tibia and fibula are 
evaluated under Diagnostic Code 5262, for impairment of tibia 
and fibula with marked knee or ankle disability.  See also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Thus, the Board finds, regrettably, that the case must be 
again remanded to the RO for issuance of an SOC as to the 
issue of service connection for degenerative changes in the 
right ankle joint.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should issue an SOC 
regarding the issue of service connection 
for degenerative changes of the right 
ankle associated with residuals of 
fracture to the right tibia and fibula 
with degenerative changes.  The veteran 
should be apprised of his right to submit 
a substantive appeal as to this issues 
and to have his claim reviewed by the 
Board.

2.  Only if the veteran submits a timely 
substantive appeal to the issue of 
service connection for degenerative 
changes of the right ankle associated 
with residuals of fracture to the right 
tibia and fibula with degenerative 
changes, and after undertaking any other 
development deemed essential, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection service connection 
for degenerative changes of the right 
ankle associated with residuals of 
fracture to the right tibia and fibula 
with degenerative changes.

3.  Thereafter, and after taking other 
development deemed essential, the RO/AMC 
should re-adjudicate the veteran's claim 
for an increased evaluation for an 
increased evaluation for residuals of 
fracture of the right tibia and fibula 
with degenerative changes.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), on a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

